IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                            Assigned on Briefs January 10, 2001

                    GEORGE TODD v. WARDEN FRED RANEY
               Habeas Corpus Appeal from the Circuit Court for Lake County
                       No. 00-CR-8060    R. Lee Moore, Jr., Judge



                    No. W2000-02347-CCA-R3-CO - Filed March 22, 2001


                                               ORDER

The Petitioner, George Todd, appeals from the Lake County Circuit Court’s denial of his petition
for writ of habeas corpus. In 1985, the Petitioner entered into a negotiated plea agreement and pled
guilty to second degree murder. As part of the plea agreement the Petitioner received a forty-five
year sentence as a Range II offender. The Petitioner subsequently filed a petition for post-conviction
relief alleging ineffective assistance of counsel. The petition was denied and the Petitioner appealed
the denial of his petition to this Court. On December 21, 1989, this Court affirmed the lower court’s
denial of the Petitioner’s petition for post-conviction relief. On August 24, 2000, the Petitioner filed
a petition for writ of habeas corpus in the Lake County Circuit Court, alleging that the passage of
the Criminal Sentencing Reform Act of 1989 served to void his sentence and all other sentences in
the State of Tennessee, and was the equivalent of a pardon. The Lake County Circuit Court denied
the Petitioner’s petition.

        The Petitioner now appeals the Lake County Circuit Court’s denial of his petition for writ
of habeas corpus. Article I, § 15 of the Tennessee Constitution guarantees the right to seek habeas
corpus relief. Tenn. Code Ann. §§ 29-21-101 et seq. codifies the applicable procedures for seeking
a writ. While there is no statutory time limit in which to file for habeas corpus relief, Tennessee law
provides very narrow grounds upon which such relief may be granted. Taylor v. State, 995 S.W.2d
78, 83 (Tenn. 1999). A habeas corpus petition may be used only to contest void judgments which
are facially invalid because (1) the convicting court was without jurisdiction or authority to sentence
a Petitioner; or (2) Petitioner’s sentence has expired. Archer v. State, 851 S.W.2d 157, 164 (Tenn.
1993).

       In the instant case the Petitioner has failed to cite any authority to support his argument that
the convicting court was without jurisdiction or authority to sentence him. Without a showing of
authority the Petitioner’s arguments are hollow and lack the support necessary to breath life into
them. This Court will not address arguments that are void of any authority to support them.
Therefore, this issue is waived. Tenn. Crim. App. Rule 10(b); State v. Schaller, 975 S.W.2d 313,
318 (Tenn. Crim. App. 1997).
        With regards to an expired sentence, the Petitioner has not alleged that his sentence has
expired. Instead, the Petitioner has set forth loose allegations that his sentence is void and
unconstitutional because the Criminal Sentencing Reform Act of 1989 repealed Tennessee Code
Annotated section 39-2-211, the statute under which he was sentenced in 1985, and set forth no
savings clause. Our review of the record and the law surrounding this contention has yielded a
different finding. In Crum v. McWherter, this Court undertook an examination of Tennessee Public
Acts of 1989, which “provid[ed] that the ‘act shall not affect rights and duties that matured, penalties
that were incurred, or proceedings that were begun before its effective date.’” Crum v. McWherter,
C.C.A. No. 02C01-9108-CC-00181, *2 (Tenn. Crim. App. filed May 13, 1992, at Jackson) (citing
1989 Tenn. Pub. Acts, Ch. 591, § 115).

        After a review of the record, we conclude that the Petitioner’s understanding of the Criminal
Sentencing Reform Act of 1989 is misplaced, the Petitioner’s sentence is not void and the
Petitioner’s sentence is constitutional. The trial court’s dismissal of the Petitioner’s petition for writ
of habeas corpus is affirmed pursuant to Tennessee Court of Criminal Appeals Rule 20. Costs
assessed to the State of Tennessee, since the defendant is indigent.




                                                         ___________________________________
                                                         JOHN EVERETT WILLIAMS, JUDGE




                                                         ___________________________________
                                                              DAVID G. HAYES, JUDGE




                                                         ___________________________________
                                                               ALAN E. GLENN, JUDGE




                                                   -2-